RAINIER FUNDS Large Cap Equity Portfolio Mid Cap Equity Portfolio Small/Mid Cap Equity Portfolio Balanced Portfolio Intermediate Fixed Income Portfolio Original and Institutional Shares Statement of Additional Information Dated July 31, 2008 As Supplemented on January 5, 2009 This Statement of Additional Information (“SAI”) is not a prospectus, and it should be read in conjunction with the Original and Institutional Shares Prospectuses, each dated July 31, 2008, for the above-referenced funds (the “Portfolios”).Except for the Intermediate Fixed Income Portfolio, the Portfolios offer both Original and Institutional Class Shares.The Intermediate Fixed Income Portfolio only offers Original Class Shares.Rainier Investment Management, Inc.® (“Rainier” or the “Advisor”) is the Advisor to the Trust and the Portfolios.This SAI is incorporated by reference in its entirety into the Original and Institutional Shares Prospectuses.The report on the audited financial statements of the Trust for the year ended March 31, 2008 is incorporated by reference in its entirety into this SAI. A copy of each Prospectus may be obtained from the Trust at 601 Union St., Ste. 2801, Seattle, WA 98101 or by calling (800) 248-6314. TABLE OF CONTENTS THE TRUST 2 INVESTMENT OBJECTIVES AND POLICIES 2 INVESTMENT RESTRICTIONS 7 PORTFOLIO HOLDINGS 8 MANAGEMENT 9 PORTFOLIO MANAGERS 21 PORTFOLIO TRANSACTIONS AND BROKERAGE 24 PORTFOLIO TURNOVER 26 NET ASSET VALUE 26 ADDITIONAL PURCHASE AND REDEMPTION INFORMATION 28 TAXATION 30 DIVIDENDS AND DISTRIBUTIONS 31 PERFORMANCE INFORMATION 31 PROXY VOTING POLICIES AND PROCEDURES 32 ANTI-MONEY LAUNDERING PROGRAM 34 GENERAL INFORMATION 34 FINANCIAL STATEMENTS 36 APPENDIX 37 B-1 THE TRUST The Trust is an open-end investment company organized as a Delaware statutory trust on December 15, 1993.The Trust consists of five separate, diversified portfolios, each of which has it own objective, assets, liabilities and net assets.Rainier serves as investment advisor to the Trust and the Portfolios. INVESTMENT OBJECTIVES AND POLICIES The following information supplements the discussion of the Portfolios’ investment objectives and policies as set forth in their Prospectus.There can be no guarantee that the objective of any Portfolio will be attained. The Large Cap Equity Portfolio seeks to maximize long-term capital appreciation.The Portfolio invests primarily in a diversified portfolio of common stocks of companies traded in the U.S. The Mid Cap Equity Portfolio seeks to maximize long-term capital appreciation.The Portfolio invests primarily in a diversified portfolio of common stock of mid-capitalization companies traded in the U.S. The Small/Mid Cap Equity Portfolio seeks to maximize long-term capital appreciation.The Portfolio invests primarily in a diversified portfolio of common stock of small and medium-size capitalization companies traded in the U.S. The Balanced Portfolio seeks to provide investors with a balance of long-term capital appreciation and current income.The Portfolio invests primarily in a diversified portfolio of common stocks of companies traded in the U.S. and investment-grade, debt securities and cash equivalent securities. The Intermediate Fixed Income Portfolio seeks to provide current income.The Portfolio invests primarily in a diversified portfolio of investment-grade, debt securities issued by corporations and the U.S. Government. Repurchase Agreements Repurchase agreements are transactions in which a Portfolio purchases a security from a bank or recognized securities dealer and simultaneously commits to resell that security to the bank or dealer at an agreed-upon date and price reflecting a market rate of interest unrelated to the coupon rate or maturity of the purchased security.The majority of these transactions run from day to day and not more than seven days from the original purchase.The purchaser maintains custody of the underlying securities prior to their repurchase; thus the obligation of the bank or dealer to pay the repurchase price on the date agreed to is, in effect, secured by such underlying securities.If the value of such securities is less than the repurchase price, the other party to the agreement will provide additional collateral so that at all times the collateral is at least equal to the repurchase price. Although repurchase agreements carry certain risks not associated with direct investments in securities, the Portfolios intend to enter into repurchase agreements only with banks and dealers believed by the Advisor to present minimum credit risks in accordance with guidelines established by the Board of Trustees.The Advisor will review and monitor the creditworthiness of such institutions under the Board’s general supervision.To the extent that the proceeds from any sale of collateral upon a default in the obligation to repurchase were less than the repurchase price, the purchaser would suffer a loss.If the other party to the repurchase agreement petitions for bankruptcy or otherwise becomes subject to bankruptcy or other liquidation proceedings, there might be restrictions on the purchaser’s ability to sell the collateral and the purchaser could suffer a loss.However, with respect to financial institutions whose bankruptcy or liquidation proceedings are subject to the U.S. Bankruptcy Code, the Portfolios intend to comply with provisions under such Code that would allow them immediately to resell the collateral. B-2 When-Issued Securities The Portfolios may from time to time purchase securities on a “when-issued” or delayed delivery basis, generally in connection with an underwriting or other offering.The price of such securities, which may be expressed in yield terms, is fixed at the time the commitment to purchase is made, but delivery and payment for the when-issued securities take place at a later date.Normally, the settlement date occurs within one month of the purchase; during the period between purchase and settlement, no payment is made by the Portfolio to the issuer and no interest accrues to the Portfolio.To the extent that assets of a Portfolio are held in cash pending the settlement of a purchase of securities, the Portfolio would earn no income.While when-issued securities may be sold prior to the settlement date, the Portfolios intend to purchase such securities with the purpose of actually acquiring them unless a sale appears desirable for investment reasons.At the time the Portfolio makes the commitment to purchase a security on a when-issued basis, it will record the transaction and reflect the value of the security in determining its net asset value.The market value of the when-issued securities may be more or less than the purchase price.The Advisor does not believe that the Portfolios’ net asset value or income will be adversely affected by the purchase of securities on a when-issued basis.The Portfolios will segregate liquid assets with the Custodian equal in value to commitments for when-issued securities.Such segregated assets either will mature or, if necessary, be sold on or before the settlement date. Illiquid Securities; Rule 144A Securities There is no present intention for the Portfolios to hold any illiquid securities.Each Portfolio has the right to invest in such securities but not to the extent of more than 15% of its net assets.Illiquid securities include (a)securities for which there is no available market, (b)securities that at the time of purchase have legal or contractual restrictions on resale, (c)repurchase agreements having more than seven days to maturity and (d)fixed time deposits subject to withdrawal penalties (other than those with a term of less than seven days). Mutual funds do not typically hold a significant amount of restricted or other illiquid securities because of the potential for delays on resale and uncertainty in valuation.Limitations on resale may have an adverse effect on the marketability of portfolio securities, and a Portfolio might not be able to dispose of such securities promptly or at reasonable prices and might thereby experience difficulty satisfying redemptions.A Portfolio might also have to register such restricted securities in order to dispose of them, resulting in additional expense and delay. In recent years, however, a large institutional market has developed for certain securities that are not registered under the Securities Act of 1933, including repurchase agreements, commercial paper, foreign securities, municipal securities and corporate bonds and notes.Institutional investors depend on an efficient institutional market in which the unregistered security can be readily resold or on an issuer’s ability to honor a demand for repayment.The fact that there are contractual or legal restrictions on resale to the general public or to certain institutions may not be indicative of the liquidity of such investments.If such securities are subject to purchase by institutional buyers in accord with Rule 144A promulgated by the Securities and Exchange Commission, the Trustees may determine that such securities are not illiquid notwithstanding their legal or contractual restrictions on resale. U.S.
